DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 18, written as a dependent claim that depends on claim 8, recites the limitation "the computer usable program product".  There is insufficient antecedent basis for these limitations in the claim because claim 8 is directed to a method claim.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al. (US 7,418,465).
As to claim 1, Ranade teaches a computer-implemented method comprising:
identifying, within metadata of a mounted file system (col. 5, lines 16-19 teaches "A file system consistency check can be run online, without stopping the file system," An online file system is a mounted file system.) with a file system transaction logging capability, a set of inodes (col. 2, lines 1-5 teaches "inodes associated with each of the containers are identified."  The containers are recognized as a set of inodes. Further, col. 5, lines 25-30 teaches "The partial file system consistency checks and reads a list of inodes, reads the block map associated with each of the inodes, generates an inode list per container,"  This teaches that the block map of the file system ("metadata of the mounted file system") is evaluated to determine the inode list for the container.)), each inode in the set of inodes comprising a data structure identifying a file system storage location of a portion of a file stored in the file system (col. 11, lines 1-5 teaches "an inode is associated with each file, and each inode can point to the data blocks associated with a file"  An inode is a data structure that point to data blocks of a file.  The file is recognized as a being stored in the file system.)
excluding, from the set of inodes, a set of unused inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, only a selected container or containers are used, with the remaining containers excluded from the file system consistency check.  Thus, the remaining containers are unused because they are not checked.);
excluding, from the set of inodes, a set of (online) inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, a set of containers that make up the other portion of the file system is kept online and therefore excluded from the consistency check.),
performing, on the metadata of the file system excluding the set of unused inodes and the set of changing inodes, a consistency check, the consistency check attempting to identify an inconsistency in the metadata (col. 11, lines 33-40 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."   Col. 11, line 43 teaches "A number of operations can be performed during a partial file system consistency check. For example, file names associated with the selected container(s) can be checked to make sure that they are valid file names (e.g., they do not include invalid characters). Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches that the file system consistency check is run only on the selected container, therefore excluding the set of containers that are not used for a consistency check ("set of unused inodes").  Further, the passages state that the check can include checking whether the file names are valid.  checking whether the file names are valid is recognized as  attempting to identify an inconsistency in the metadata, because the filename is metadata.; and 
remediating, responsive to the consistency check identifying an inconsistency in the metadata, the file system (col. 11, lines 56-60 teaches "if inconsistencies are detected, then the checking and repair utility can implement corrective actions. For example, if the stored link count and the actual link count do not match, then the stored link count can be updated with the actual link count. If a directory entry points to an unallocated inode, then the entry in the directory can be removed. Other corrective actions known in the art can be performed depending on the type of inconsistency that is detected."  This teaches that an inconsistency detected in the stored link count vs actual link count can be repaired; the link count is also metadata.)
Ranade teaches excluding a set of online inodes as set forth above.  However, Ranade, as modified, does not expressly teach that the excluded online inodes are a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation.
However, Lewis et al. teaches a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation (col. 4, lines 47-52 teaches "Inode 14 includes at least flag 15 that indicates whether or not block reservation according to the invention is active for the file to which the inode belongs."  This teaches that an inode has a flag set.  col. 7, lines 47-52 teaches "In step S706, file server 3 checks flags 7 for each block to be written to storage 4."  This teaches that the flags are set for a write operation, and therefore are indicative of an in-progress write operation.)
Ranade and Lewis et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Lewis et al. col. 1, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Lewis et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to ensure that enough blocks are available for files that have reserved file space. (Lewis et al. col. 2, lines 35-40).

As to claim 2, Ranade teaches wherein the consistency check includes a consistency check of an inode associated with a file stored in the file system, the inode not in the set of changing inodes of the file system (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online. Thus, the entire file system does not need to be stopped. Instead, only the container or containers that are being checked and repaired are frozen or quiesced."  Col. 11, line 45  teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches a file system consistency check performed on the selected frozen container which is interpreted to include inodes associate with stored files.  The inodes of the frozen container do not change during the consistency check ("the inode not in the set of changing inodes of the file system").

As to claim 9, Ranade teaches a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices (col. 7, line 60 to col. 8, line 5 teaches a program stored in memory), the stored program instructions comprising:
program instructions to identify, within metadata of a mounted file system (col. 5, lines 16-19 teaches "A file system consistency check can be run online, without stopping the file system," An online file system is a mounted file system.) with a file system transaction logging capability, a set of inodes (col. 2, lines 1-5 teaches "inodes associated with each of the containers are identified."  The containers are recognized as a set of inodes. Further, col. 5, lines 25-30 teaches "The partial file system consistency checks and reads a list of inodes, reads the block map associated with each of the inodes, generates an inode list per container,"  This teaches that the block map of the file system ("metadata of the mounted file system") is evaluated to determine the inode list for the container.)), each inode in the set of inodes comprising a data structure identifying a file system storage location of a portion of a file stored in the file system (col. 11, lines 1-5 teaches "an inode is associated with each file, and each inode can point to the data blocks associated with a file"  An inode is a data structure that point to data blocks of a file.  The file is recognized as a being stored in the file system.)
program instructions to exclude, from the set of inodes, a set of unused inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, only a selected container or containers are used, with the remaining containers excluded from the file system consistency check.  Thus, the remaining containers are unused because they are not checked.);
program instructions to exclude, from the set of inodes, a set of (online) inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, a set of containers that make up the other portion of the file system is kept online and therefore excluded from the consistency check.),
program instructions to perform, on the metadata of the file system excluding the set of unused inodes and the set of changing inodes, a consistency check, the consistency check attempting to identify an inconsistency in the metadata (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."   Col. 11, line 43 teaches "A number of operations can be performed during a partial file system consistency check. For example, file names associated with the selected container(s) can be checked to make sure that they are valid file names (e.g., they do not include invalid characters). Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches that the file system consistency check is run only on the selected container, therefore excluding the set of containers that are not used for a consistency check ("set of unused inodes").  Further, the passages state that the check can include checking whether the file names are valid.  checking whether the file names are valid is recognized as  attempting to identify an inconsistency in the metadata, because the filename is metadata.; and 
program instructions to remediate, responsive to the consistency check identifying an inconsistency in the metadata, the file system (col. 11, lines 56-60 teaches "if inconsistencies are detected, then the checking and repair utility can implement corrective actions. For example, if the stored link count and the actual link count do not match, then the stored link count can be updated with the actual link count. If a directory entry points to an unallocated inode, then the entry in the directory can be removed. Other corrective actions known in the art can be performed depending on the type of inconsistency that is detected."  This teaches that an inconsistency detected in the stored link count vs actual link count can be repaired; the link count is also metadata.)
Ranade teaches program instructions to exclude a set of online inodes as set forth above.  However, Ranade, as modified, does not expressly teach that the excluded online inodes are a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation
However, Lewis et al. teaches a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation (col. 4, lines 47-52 teaches "Inode 14 includes at least flag 15 that indicates whether or not block reservation according to the invention is active for the file to which the inode belongs."  This teaches that an inode has a flag set.  col. 7, lines 47-52 teaches "In step S706, file server 3 checks flags 7 for each block to be written to storage 4."  This teaches that the flags are set for a write operation, and therefore are indicative of an in-progress write operation.)
Ranade and Lewis et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Lewis et al. col. 1, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Lewis et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to ensure that enough blocks are available for files that have reserved file space. (Lewis et al. col. 2, lines 35-40).

As to claim 10, Ranade teaches wherein the consistency check includes a consistency check of an inode associated with a file stored in the file system, the inode not in the set of changing inodes of the file system (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online. Thus, the entire file system does not need to be stopped. Instead, only the container or containers that are being checked and repaired are frozen or quiesced."  Col. 11, line 45  teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches a file system consistency check performed on the selected frozen container which is interpreted to include inodes associate with stored files.  The inodes of the frozen container do not change during the consistency check ("the inode not in the set of changing inodes of the file system").

As to claim 17, Ranade teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (col. 8, line 65 - col. 9, line 5 teaches "All or a portion of one or more of the example embodiments disclosed herein may also be encoded as a computer program, stored in server 240, run by server 245, and distributed to client systems 210, 220, and 230 over network 250."  This teaches that the program (computer usable code) can be transferred from the server ("remote computing system") over a network to the client system ("data processing system").

As to claim 18, Ranade teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (col. 8, line 65 - col. 9, line 5 teaches "All or a portion of one or more of the example embodiments disclosed herein may also be encoded as a computer program, stored in server 240, run by server 245, and distributed to client systems 210, 220, and 230 over network 250."  This teaches that the program (computer usable code) can be transferred from the server ("remote computing system") over a network to the client system ("data processing system").  Further, col. 8, lines 20-25 teaches "Similarly, one or more storage devices 270(1)-(N) may be directly attached to server 245. Storage devices 260(1)-(L) and storage devices 270(1)-(N) generally represent any type or form of storage device or medium capable of storing data and/or other computer-readable instructions."  This teaches a computer readable storage device in the server.)

As to claim 19, Ranade teaches a computer system comprising one or more processors, one or more computer- readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions (col. 7, line 60 to col. 8, line 5 teaches a processor, memory and instructions executable by the processor) comprising:
program instructions to identify, within metadata of a mounted file system (col. 5, lines 16-19 teaches "A file system consistency check can be run online, without stopping the file system," An online file system is a mounted file system.) with a file system transaction logging capability, a set of inodes (col. 2, lines 1-5 teaches "inodes associated with each of the containers are identified."  The containers are recognized as a set of inodes. Further, col. 5, lines 25-30 teaches "The partial file system consistency checks and reads a list of inodes, reads the block map associated with each of the inodes, generates an inode list per container,"  This teaches that the block map of the file system ("metadata of the mounted file system") is evaluated to determine the inode list for the container.)), each inode in the set of inodes comprising a data structure identifying a file system storage location of a portion of a file stored in the file system (col. 11, lines 1-5 teaches "an inode is associated with each file, and each inode can point to the data blocks associated with a file"  An inode is a data structure that point to data blocks of a file.  The file is recognized as a being stored in the file system.)
program instructions to exclude, from the set of inodes, a set of unused inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, only a selected container or containers are used, with the remaining containers excluded from the file system consistency check.  Thus, the remaining containers are unused because they are not checked.);
program instructions to exclude, from the set of inodes, a set of (online) inodes (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."  Here, a set of containers that make up the other portion of the file system is kept online and therefore excluded from the consistency check.),
program instructions to perform, on the metadata of the file system excluding the set of unused inodes and the set of changing inodes, a consistency check, the consistency check attempting to identify an inconsistency in the metadata (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online."   Col. 11, line 43 teaches "A number of operations can be performed during a partial file system consistency check. For example, file names associated with the selected container(s) can be checked to make sure that they are valid file names (e.g., they do not include invalid characters). Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches that the file system consistency check is run only on the selected container, therefore excluding the set of containers that are not used for a consistency check ("set of unused inodes").  Further, the passages state that the check can include checking whether the file names are valid.  checking whether the file names are valid is recognized as  attempting to identify an inconsistency in the metadata, because the filename is metadata.; and 
program instructions to remediate, responsive to the consistency check identifying an inconsistency in the metadata, the file system (col. 11, lines 56-60 teaches "if inconsistencies are detected, then the checking and repair utility can implement corrective actions. For example, if the stored link count and the actual link count do not match, then the stored link count can be updated with the actual link count. If a directory entry points to an unallocated inode, then the entry in the directory can be removed. Other corrective actions known in the art can be performed depending on the type of inconsistency that is detected."  This teaches that an inconsistency detected in the stored link count vs actual link count can be repaired; the link count is also metadata.)
Ranade teaches program instructions to exclude a set of online inodes as set forth above.  However, Ranade, as modified, does not expressly teach that the excluded online inodes are a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation
However, Lewis et al. teaches a set of changing inodes, each inode in the set of changing inodes comprising a flag indicating an in-progress write operation (col. 4, lines 47-52 teaches "Inode 14 includes at least flag 15 that indicates whether or not block reservation according to the invention is active for the file to which the inode belongs."  This teaches that an inode has a flag set.  col. 7, lines 47-52 teaches "In step S706, file server 3 checks flags 7 for each block to be written to storage 4."  This teaches that the flags are set for a write operation, and therefore are indicative of an in-progress write operation.)
Ranade and Lewis et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Lewis et al. col. 1, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Lewis et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to ensure that enough blocks are available for files that have reserved file space. (Lewis et al. col. 2, lines 35-40).

As to claim 20, Ranade teaches wherein the consistency check includes a consistency check of an inode associated with a file stored in the file system, the inode not in the set of changing inodes of the file system (col. 11, lines 33-35 teaches "By checking and repairing only a selected container or containers, a file system consistency check can be run with the other portions of the file system online. Thus, the entire file system does not need to be stopped. Instead, only the container or containers that are being checked and repaired are frozen or quiesced."  Col. 11, line 45  teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files."  This teaches a file system consistency check performed on the selected frozen container which is interpreted to include inodes associate with stored files.  The inodes of the frozen container do not change during the consistency check ("the inode not in the set of changing inodes of the file system").

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al., and further in view of Sukumar (US 8,843,533 B1).
As to claim 3, Sukumar teaches wherein the consistency check includes a consistency check of an inode map of the file system, the inode map recording a status of the set of inodes (col. 7, line 37-40 teaches "If an internal client requests a metadata file, for example, inode map blocks 451 and 452 shown in FIG. 4B, the method 500 checks file system consistency of blocks associated with a path that leads to the requested bottom blocks, i.e., level-0 blocks 451 and 452."  This teaches that the inode map is included in the file system consistency check.  col. 6, lines 20-25 teaches "the inode map file 450 contains an entry for each block."  Thus, the inode map file is interpreted as including an entry or status for each inode.)
Ranade, as modified, and Sukumar are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Sukumar col. 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Sukumar, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to clients faster than an old file system consistency check which checks all the metadata before making the requested data available to clients (Sukumar col. 9, lines 63-67).

As to claim 11, Sukumar teaches wherein the consistency check includes a consistency check of an inode map of the file system, the inode map recording a status of the set of inodes (col. 7, line 37-40 teaches "If an internal client requests a metadata file, for example, inode map blocks 451 and 452 shown in FIG. 4B, the method 500 checks file system consistency of blocks associated with a path that leads to the requested bottom blocks, i.e., level-0 blocks 451 and 452."  This teaches that the inode map is included in the file system consistency check.  col. 6, lines 20-25 teaches "the inode map file 450 contains an entry for each block."  Thus, the inode map file is interpreted as including an entry or status for each inode.)
Ranade, as modified, and Sukumar are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Sukumar col. 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Sukumar, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to clients faster than an old file system consistency check which checks all the metadata before making the requested data available to clients (Sukumar col. 9, lines 63-67).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al., and further in view of Rat (US Pub. No. 2018/0018218 A1).
As to claim 4, Rat teaches wherein the consistency check includes a consistency check of an allocation map of the file system ([0046] teaches "integrity-checking scans can be performed independent of allocation-related activity by scanning the allocation map."  This teaches an integrity check ("consistency check") on the allocation map.), the allocation map recording a status of a set of blocks used to store data in the file system ([0026] teaches "The allocation map 124, is used to store the global allocation state, that is, information indicating which of the blocks 104 are logically considered to be in use (allocated) which and which blocks are logically considered to be available for use (not allocated).".  The blocks in use is a status.  [0024] teaches "storage system 100 uses the blocks 104 as a coarse unit of storage.")
Ranade, as modified, and Rat are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Rat [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Rat, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to more efficiently repair a file system (Rat [0051]).

As to claim 12, Rat teaches wherein the consistency check includes a consistency check of an allocation map of the file system ([0046] teaches "integrity-checking scans can be performed independent of allocation-related activity by scanning the allocation map."  This teaches an integrity check ("consistency check") on the allocation map.), the allocation map recording a status of a set of blocks used to store data in the file system ([0026] teaches "The allocation map 124, is used to store the global allocation state, that is, information indicating which of the blocks 104 are logically considered to be in use (allocated) which and which blocks are logically considered to be available for use (not allocated).".  The blocks in use is a status.  [0024] teaches "storage system 100 uses the blocks 104 as a coarse unit of storage.")
Ranade, as modified, and Rat are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Rat [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Rat, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to more efficiently repair a file system (Rat [0051]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al., and further in view of Potnis (US Pub. No. 2020/0334111 A1).
As to claim 5, Potnis teaches wherein the consistency check includes a consistency check of a superblock of the file system, the superblock maintaining information about the file system ([0061] teaches "FSCK may check for inconsistencies with respect to counts included in the metadata for the file system. … As another example, the number of free blocks listed in a superblock and may not match the number of unallocated free blocks counted via traversal of the file system metadata. FSCK may inform a user of this mismatch and then update the count of the superblock count to match the actual number of unallocated free blocks counted."  This teaches that a consistency check of free block counts of a superblock is performed.  The superblock maintains a number/count of free blocks ("maintaining information about the file system").)
Ranade, as modified, and Potnis are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Potnis [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Potnis, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to take corrective action on a file system (Potnis [0062]).

As to claim 13, Potnis teaches wherein the consistency check includes a consistency check of a superblock of the file system, the superblock maintaining information about the file system ([0061] teaches "FSCK may check for inconsistencies with respect to counts included in the metadata for the file system. … As another example, the number of free blocks listed in a superblock and may not match the number of unallocated free blocks counted via traversal of the file system metadata. FSCK may inform a user of this mismatch and then update the count of the superblock count to match the actual number of unallocated free blocks counted."  This teaches that a consistency check of free block counts of a superblock is performed.  The superblock maintains a number/count of free blocks ("maintaining information about the file system").)
Ranade, as modified, and Potnis are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Potnis [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Potnis, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to makes the data available to take corrective action on a file system (Potnis [0062]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al., and further in view of Tummula (US 10,678,650  B1).
As to claim 6, Tummula teaches comprising logging results of the consistency check (col. 6, lines 48-52 teaches "Upon completion of the FSCK operation 170, the SP 122 sends the FSCK results 312 to the source 110 over the network 106. Upon receipt of the FSCK results 312, the SP 120 stores the FSCK results 312 in the memory 130."  This teaches storing the results of the file system consistency check (FSCK)).  
Ranade, as modified, and Tummula are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Tummula col. 6, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Tummula, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Tummula col. 6, lines 55-60).

As to claim 14, Tummula teaches comprising program instructions to log results of the consistency check (col. 6, lines 48-52 teaches "Upon completion of the FSCK operation 170, the SP 122 sends the FSCK results 312 to the source 110 over the network 106. Upon receipt of the FSCK results 312, the SP 120 stores the FSCK results 312 in the memory 130."  This teaches storing the results of the file system consistency check (FSCK)).  
Ranade, as modified, and Tummula are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Tummula col. 6, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Tummula, with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Tummula col. 6, lines 55-60).

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 9,223,788 B2) in view of Lewis et al., and further in view of Vempati et al. (US 10,528,429  B1).
As to claim 7, Ranade teaches a consistency check on the inode of a file system, and therefore teaches checking metadata, because inodes represent metadata (Col. 11, line 45  teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files.")
Ranade, as modified, does not expressly teach marking, responsive to the consistency check determining that (data) associated with a portion of a file stored in the file system has a consistency error, the portion as read-only, the marking preventing modification of the portion.
However, Vempati et al. teaches marking, responsive to the consistency check determining that (data) associated with a portion of a file stored in the file system has a consistency error, the portion as read-only, the marking preventing modification of the portion.  (col. 2, lines 52-58 teaches "After a storage processor detects corrupted data in the file system, the storage processor brings the file system offline and provides FSCK with read-only access to the file system."  This teaches that once data in a file system is recognized as corrupted, the file system consistency check is only allowed read-only access, which teaches a designation of a read-only status.  The entire file system is read-only, so a portion of the corrupted file in the file system is also read-only.  Further, col. 4, lines 25-30 teaches "Memory 58 includes read-only file system creation code 58, which serves to set permissions of all files of file system 16 to read-only."  This teaches marking as read-only.
Ranade, as modified, and Vempati et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Vempati et al. col. 4, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Vempati et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Vempati et al. col. 6, lines 19-21).

As to claim 8, Ranade teaches Ranade teaches a consistency check on the inode of a file system, and therefore teaches checking metadata, because inodes represent metadata (Col. 11, line 45 teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files.").
Ranade, as modified, does not expressly teach marking, responsive to the consistency check determining that fourth (data) of the file system has a consistency error, the file system as read-only, the marking preventing modification of files stored in the file system.
However, Vempati et al. teaches marking, responsive to the consistency check determining that fourth (data) of the file system has a consistency error, the file system as read-only, the marking preventing modification of files stored in the file system (col. 2, lines 52-58 teaches "After a storage processor detects corrupted data in the file system, the storage processor brings the file system offline and provides FSCK with read-only access to the file system."  This teaches that once data in a file system is recognized as corrupted, the file system consistency check is only allowed read-only access, which teaches a designation of a read-only status.  The entire file system is read-only.  Read-only is recognized as preventing modification of files stored in the file system because the files can only be read.  Further, col. 4, lines 25-30 teaches "Memory 58 includes read-only file system creation code 58, which serves to set permissions of all files of file system 16 to read-only."  This teaches marking as read-only.
Ranade, as modified, and Vempati et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Vempati et al. col. 4, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Vempati et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Vempati et al. col. 6, lines 19-21).

As to claim 15, Ranade teaches a consistency check on the inode of a file system, and therefore teaches checking metadata, because inodes represent metadata (Col. 11, line 45 teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files.")
Ranade, as modified, does not expressly teach program instructions to mark, responsive to the consistency check determining that (data) associated with a portion of a file stored in the file system has a consistency error, the portion as read-only, the marking preventing modification of the portion.
However, Vempati et al. teaches program instructions to mark, responsive to the consistency check determining that (data) associated with a portion of a file stored in the file system has a consistency error, the portion as read-only, the marking preventing modification of the portion.  (col. 2, lines 52-58 teaches "After a storage processor detects corrupted data in the file system, the storage processor brings the file system offline and provides FSCK with read-only access to the file system."  This teaches that once data in a file system is recognized as corrupted, the file system consistency check is only allowed read-only access, which teaches a designation of a read-only status.  The entire file system is read-only, so a portion of the corrupted file in the file system is also read-only.  Further, col. 4, lines 25-30 teaches "Memory 58 includes read-only file system creation code 58, which serves to set permissions of all files of file system 16 to read-only."  This teaches marking as read-only.
Ranade, as modified, and Vempati et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Vempati et al. col. 4, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Vempati et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Vempati et al. col. 6, lines 19-21).

As to claim 16, Ranade teaches Ranade teaches a consistency check on the inode of a file system, and therefore teaches checking metadata, because inodes represent metadata (Col. 11, line 45 teaches "Inodes associated with the selected container(s) can be checked to verify that they actually exist and are files.").
Ranade, as modified, does not expressly teach program instructions to mark, responsive to the consistency check determining that fourth (data) of the file system has a consistency error, the file system as read-only, the marking preventing modification of files stored in the file system.
However, Vempati et al. teaches program instructions to mark, responsive to the consistency check determining that fourth (data) of the file system has a consistency error, the file system as read-only, the marking preventing modification of files stored in the file system (col. 2, lines 52-58 teaches "After a storage processor detects corrupted data in the file system, the storage processor brings the file system offline and provides FSCK with read-only access to the file system."  This teaches that once data in a file system is recognized as corrupted, the file system consistency check is only allowed read-only access, which teaches a designation of a read-only status.  The entire file system is read-only.  Read-only is recognized as preventing modification of files stored in the file system because the files can only be read.  Further, col. 4, lines 25-30 teaches "Memory 58 includes read-only file system creation code 58, which serves to set permissions of all files of file system 16 to read-only."  This teaches marking as read-only.
Ranade, as modified, and Vempati et al. are combinable because they are directed to file system analysis (Ranade col. 2, lines 15-20, Vempati et al. col. 4, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ranade to include the above citations as taught by Vempati et al., with a reasonable expectation of success.
The motivation would be to allow user of Ranade to result in a much faster and less disruptive repair process. (Vempati et al. col. 6, lines 19-21).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169